PER CURIAM:
Scott Ross Taylor appeals the district court’s order granting summary judgment in favor of Wal-Mart Stores, Inc., in his civil action challenging his termination from employment and raising several related claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Taylor v. Wal-Mart Stores, Inc., 376 F.Supp.2d 653 (E.D.Va.2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED